Citation Nr: 1104140	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-20 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post 
operative residuals of a right knee replacement.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1952 to February 
1956.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which continued the previously assigned ratings for service-
connected right knee (30 percent) and left knee (10 percent) 
disabilities.

In September 2007 and June 2009, the Board remanded the appeal to 
the RO for additional development.

In August 2005 the Veteran testified at a hearing before RO 
personnel; a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Without good cause shown, the Veteran failed to report for a 
scheduled April 2010 VA examination to determine the current 
severity of his service-connected post operative residuals of a 
right knee replacement and the evidence of record provides no 
basis for a rating in excess of 30 percent during any time during 
the appeal period.  

2.  Without good cause shown, the Veteran failed to report for a 
scheduled April 2010 VA examination to determine the current 
severity of his service-connected degenerative joint disease of 
the left knee and the evidence of record provides no basis for a 
rating in excess of 10 percent during any time during the appeal 
period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for post 
operative residuals of a right knee replacement are not met.  38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 3.655, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055.   

2.  The claim for a rating in excess of 10 percent for 
degenerative joint disease of the left knee.  38 U.S.C.A. §§ 
1155, 5107, (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 
5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

A's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to substantiate 
an increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific and does not require the VA 
to notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.  
Collectively, in an October 2003 pre-rating letter, September 
2007 and July 2009 post-rating letters, the Veteran was given the 
notice required by the VCAA in increased rating cases to include 
that required by Dingess and Vazquez-Flores II.  Subsequently, 
the RO readjudicated the claims and issued a November 2010 
Supplemental Statement of the case (SSOC).  Hence, while some of 
this notice was provided after the rating action on appeal, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or SSOC, is sufficient to cure a timing defect).

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the claims herein 
decided.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such error 
is deemed harmless and does not preclude appellate consideration 
of the matters herein decided, at this juncture.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

All relevant evidence necessary for an equitable resolution of 
the issue remaining on appeal has been identified and obtained, 
to the extent possible.  The evidence of record includes a VA 
examination report, VA treatment records, service treatment 
records, testimony from the Veteran, and statements from the 
Veteran.  

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claim has 
been consistent with these provisions.  Accordingly, the Board 
will proceed to a decision on the merits.

II.  Analysis

In October 2003 the Veteran filed a claim for increased ratings 
for his service-connected knee disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities. When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different "staged" ratings may be warranted for different 
time periods.

The Veteran's right knee disability is currently evaluated as 30 
percent disabling under Diagnostic Code 5055.  Under this code, 
prosthetic replacement of the knee is rated at 100 percent for 1 
year following implantation of the prosthesis.  Thereafter, with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity, a 60 percent rating is warranted.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is rated by analogy to 
diagnostic codes 5256 (for ankylosis of the knee), 5261 (for 
limitation of leg extension) and 5260 (for limitation of leg 
flexion).  The minimum rating is 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

The Veteran's left knee disability is currently evaluated as 10 
percent disabling under Diagnostic Codes 5010 and 5260.  Pursuant 
to Diagnostic Code 5010, arthritis due to trauma substantiated by 
x-ray findings is to be rated as degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the disability 
is to be rated as follows: with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg limited to 60 degrees is 
rated noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated a maximum 30 
percent disabling.  38 C.F.R. § 4.71a.

The Board has considered all other potentially applicable 
diagnostic codes.  Included within 38 C.F.R. § 4.71a are multiple 
diagnostic codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, including 
recurrent subluxation or lateral instability), Diagnostic Code 
5258 (dislocated semilunar cartilage), Diagnostic Code 5259 
(symptomatic removal of semilunar cartilage), Diagnostic Code 
5261 (limitation of extension), Diagnostic Code 5262 (impairment 
of the tibia and fibula), and Diagnostic Code 5263 (genu 
recurvatum).

A February 2003 orthopedic clinic note shows that the Veteran was 
referred to the clinic for evaluation of his knees.  He had a 
total knee replacement on the right carried out at this hospital 
about two years ago.  He has not been in for any recent 
examination but states he is doing well with regard to the right 
knee.  He is aware of gradually increasing pain in the left knee.  

X-rays of the right knee show the total knee components in good 
position and alignment.  Two views of the left knee would 
indicate severe degenerative arthritis involving primarily the 
lateral joint space and the patellofemoral joint.  Moderately 
advanced medial joint space involvement was noted as well.  

On examination of the right knee, there was no swelling or 
effusion.  There was a well-healed surgical incision anteriorly.  
The knee was stable.  He lacks less than 5 degrees of full 
extension.  He flexes to 90.  There was no pain with 
manipulation.  On the left, there was a moderate valgus deformity 
in the weight bearing position.  There was no swelling or 
effusion.  There was painful subpatellar crepitation.  The knee 
was stable and there was increasing pain as the knee was flexed.  

It was noted that the prospect of total joint replacement on the 
left was discussed with the patient and he adamantly indicates he 
was not all interested in surgery which was certainly contrary 
from the information we were given by his primary care physician.  
He requests a walker; he was sent to prosthetic for this and was 
discharged from the clinic.  

A December 2003 VA examination report shows that the Veteran 
stated that his left knee has just worn out over the years.  
Motrin does not help the pain.  He stated that he has significant 
pain in his left knee, particularly with 100 yards of walking.  
He indicated that his right knee is better, at this time, after 
his surgery.  Upon physical examination, there was a 12 inch scar 
in length and a medial curvilinear scar 6 inches in length.  His 
range of motion was 10-110 degrees.  He was stable with no 
evidence of excessive translation in any direction.  Examination 
of the left knee revealed: 8 to 100 degrees arch of motion, 
positive bone changes on the medial aspect, positive medial joint 
line tenderness, and positive patellofemoral crepitus with 
apprehension, a positive McMurray's test, and pain over the bony 
medial prominence.  The Veteran was assessed with traumatic 
arthrosis, degenerative arthrosis of the left knee with 
significant limitation of range of motion in the right, now 
status post total knee arthroplasty, with an acceptable, though a 
slightly decreased range of motion, particularly with extension.  

The above evidence was the only evidence of record pertaining to 
the nature and severity of the Veteran's left and right knee 
disabilities, (during the time period in question) as such, and 
in light of the fact that in an August 2004 statement, the 
Veteran indicated that his right and left knees were giving him 
more problems and requested a VA examination, the Board remanded 
the Veteran's claim in September 2007 pursuant to VAOPGCPREC 11-
95 (1995).  See 38 C.F.R. § 3.327(a) (...generally, reexaminations 
will be required if ...evidence indicates there has been a material 
change in a disability).  Pursuant to the Remand directives, the 
Veteran was scheduled for a VA examination in August 2008.  The 
Veteran failed to appear at that scheduled VA examination.  
However, it was unclear whether the Veteran received proper 
notice.  In July 2008, the AMC notified the Veteran that a VA 
facility would notify him of the date, time, and place of the VA 
examination.  This letter (and a VCAA letter from the AMC dated 
in September 2007) was mailed to a new address in Hartsville, 
South Carolina. Neither letter was returned.  However, since he 
filed his claim for an increased evaluation for his knees in 
October 2003, he had received mail at his daughter's residence.  
Yet, in April 2009, the February 2009 supplemental statement of 
the case that was mailed to that address was returned as 
undeliverable.  Accordingly, the Board remanded the claim once 
again in June 2009 and directed the AMC/RO to confirm the 
Veteran's last known address before mailing subsequent 
correspondence to him.  In addition, the Veteran was reminded 
that he is responsible for promptly notifying VA of any address 
changes.

Pursuant to the June 2009 Board Remand, the Veteran's address was 
verified and he was scheduled for an April 2010 VA examination.  
However, the Veteran failed to report to the scheduled VA 
examination.  After a careful review of the Veteran's claims 
file, the Board has determined that the Veteran was accorded 
proper notice of his scheduled VA examination to his latest 
address.  The record is replete with information showing VA's 
efforts to ascertain the Veteran's latest and correct address of 
record for the purpose of sending him notification of the 
scheduled examination.  Specifically, in July 2009, the VA sent a 
letter to the American Legion (the Veteran's representative) and 
listed the addresses that the VA had on file for the Veteran and 
asked the American Legion to verify or provide a current address 
for the Veteran.  In August 2009, the American Legion responded 
to the VA's July 2009 letter and indicated that they could not 
confirm or provide a current address for the Veteran.  Then, on 
April 13, 2010, a call was placed by the VA to the Veteran's home 
to see if the address was current.  The Veteran's sister 
indicated that the address the VA had on file was correct: West 
O. C. Road, Hartsville, SC.  After verifying the address, the VA 
sent out an examination notification letter to the West O. C. 
Road address.  That letter was not returned.  Finally, in his 
November 2010 supplemental statement of the case (SSOC), the RO 
noted that the Veteran was scheduled for an April 2010 VA 
examination but failed to report.  The Veteran was given 60 days 
to respond to this SSOC but did not do so.  Thus, under the 
presumption of regularity of the official acts of public 
officers, the information of records reflects that the Veteran 
was provided adequate notice of the scheduled VA examination and 
of his failure to report for that examination.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1995).

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate family 
member), fails to report for such examination or re-examination, 
action shall be taken in accordance with paragraphs (b) or (c) of 
38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  When 
the missed examination is scheduled in conjunction with a claim 
for increase, as is the case here, the claim shall be denied.  38 
C.F.R. § 3.655(b).

The Veteran has not submitted any reasons for his failure to 
report to the scheduled examination.  As no good cause has been 
shown, and as there is no competent medical evidence of record to 
demonstrate the current severity of the Veteran's service-
connected right and left knee disabilities, the claims must be 
denied.  Further, in disposing of the claims under this basis of 
adjudication, the claims must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Notwithstanding the Veteran's failure to report his scheduled VA 
examination in April 2010, the Board has considered whether 
staged ratings pursuant to Hart are warranted in this case.  The 
contemporaneous evidence of record on file at the time the 
Veteran filed his claim in October 2003 and perfected his appeal 
in August 2004 show that the Veteran is not entitled to higher 
ratings for his service-connected right and left knee 
disabilities during the appeal period.  

With respect to the Veteran's right knee the evidence shows that 
in October 2003, the Veteran complained of great discomfort and 
that he could not sleep well due to leg pain; and in August 2004, 
he related that he tires easily and has right knee pain when 
walking a half mile.  A February 2003 orthopedic clinic note 
shows that there was no swelling or effusion.  The knee was 
stable.  He lacked less than 5 degrees of full extension.  He 
flexed to 90.  There was no pain with manipulation.  At a 
December 2003 VA examination, the Veteran stated that his right 
knee was doing better after his replacement surgery.  His range 
of motion was 10-110 degrees.  His right knee was stable, with no 
evidence of excessive translation in any direction.

Here, while the Veteran is competent to report his lay 
observation of symptoms as noted above, which presumably could 
account for some additional functional loss due to pain, the 
limitation of motion of the Veteran's right knee was not to a 
degree to warrant a 30 percent rating under Diagnostic Code 5261.  
Thus, the additional limitation of motion in the context of 
extension, which was limited at most to 10 degrees extension, 
would not tend to justify a favorable comparison with a 
disability picture that more nearly approximated limitation of 
extension to 20 degrees or more.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  In the same way, the record 
contains no showing of ankylosis (Diagnostic Code 5256) or 
nonunion of the tibia and fibula, with loose motion, requiring a 
brace (Diagnostic Code 5262), which are required for a 40 percent 
rating.  Hence, the Board concludes that the Veteran's total 
right knee replacement warrants no more than the minimum 30 
percent rating under Diagnostic Code 5055 during the appeal 
period.

With respect to the Veteran's left knee there is no evidence of 
flexion of the left knee being limited to 30 degrees, subluxation 
or lateral instability, ankylosis, extension limited to 10 
degrees or nonunion or malunion of the tibia and fibula, which 
would warrant a rating in excess of 10 percent.  Rather, a 
February 2003 orthopedic clinic note shows there was no swelling 
or effusion.  There was painful subpatellar crepitation.  The 
knee was stable and there was increasing pain as the knee was 
flexed.  A December 2003 VA examination report shows that the 
left knee had 8 to 100 degrees arch of motion.  The Veteran's 
disability would be noncompensable under Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5261, 5262, or 5263.  However, under 
Diagnostic Codes 5003 and 5010, a 10 percent rating was assigned 
because the Veteran does have actual, noncompensable limitation 
of left knee motion which was objectively confirmed by painful 
subpatellar crepitation and painful flexion of the left knee as 
demonstrated at the February 2003 VA orthopedic appointment.  

The Veteran stated at his December 2003 VA examination that he 
has significant pain in the left knee, particularly with 100 
yards of walking.  The February 2003 orthopedic note shows that 
the Veteran complained of gradually increasing pain in the left 
knee.  Additionally, at his August 2004 regional office hearing, 
the Veteran stated that his left knee hurt so bad he could barely 
walk.  He testified that the pain was constant and sharp.  

As the Veteran is competent to report his observations of knee 
pain, these statements have been considered.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board notes 
that Diagnostic Codes 5003 and 5010 contemplate painful motion, 
as this is the basis for the Veteran's current 10 percent rating.  
Thus, even considering the Veteran's complaints of left knee 
pain, and presumably some additional loss of motion associated 
with that pain, the record evidence fails to demonstrate that the 
Veteran exhibited functional loss due to pain where motion was 
impeded at 15 degrees or more on extension, or at 30 degrees or 
more on flexion.  For these reasons, the Veteran does not meet 
the criteria for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  

Finally, the Board notes that the Veteran has a right knee scar.  
Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately. See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The December 2003 VA examiner noted a 12 inch scar in length and 
a medial curvilinear scar 6 inches in length.  The examiner did 
not indicate that there was tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, keloid formation, hyperpigmentation or abnormal texture.

There is no competent medical evidence to suggest, nor does the 
Veteran contend, that the scar on the right knee manifests 
symptomatology that requires a separate disability rating.  
Accordingly, based on the medical evidence, the Board finds that 
a separate rating for the asymptomatic scar is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for post 
operative residuals of a right knee replacement is denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


